836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward N. CARLTON, Plaintiff-Appellant,v.Dale FOLTZ, Robert Brown, Defendants,Avrid Perrin, Defendant-Appellee.
No. 87-1600.
United States Court of Appeals, SIxth Circuit.
Jan. 11, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that the defendant violated his procedural due process rights when he refused plaintiff's request for a hearing investigator to help him investigate his major misconduct charge.


3
Upon consideration, the plaintiff's motion for appointment of counsel is denied and the district court's judgment is affirmed.  Plaintiff did not allege that he was not provided with advance notice of the charges.  He did not allege that the defendant, who was the fact-finder in plaintiff's hearing, did not complete a written statement detailing the evidence and reasons for disciplinary action.  Nor has plaintiff alleged that he was not given the opportunity to call witnesses.  Thus, he was not denied procedural due process during his hearing.  See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).  He only alleged that he was denied the assistance of an investigator to help him.  This is not a denial of procedural due process.


4
Accordingly, the motion for counsel is denied.  The district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.